DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/14/2021 has been entered and claims 1-20, 27-28 and 39-40 are cancelled, thus claims 21-26 and 29-38 and are currently pending in this application. 
Allowable Subject Matter
Claims 21-26 and 29-38 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	a memory device wherein “the first semiconductor material structures contact the second semiconductor material structures at contact locations, …, wherein the region configured to store information of a respective second semiconductor material structure among the second semiconductor material structures is included in a material of the respective second semiconductor material structure and occupies a portion of the material of the respective second semiconductor material structure and is directly underneath a portion of a respective first semiconductor material structure among the first semiconductor material structures,” as recited in claim 21;  	a memory device wherein “the first material structures contact the second material structures at contact locations, … each of the second material structures including a first portion and a second portion directly opposite from the first portion, wherein the region configured to store information of a respective second material structure of the second material structures is included in the first portion of the respective second material structure and occupies a portion of the respective second material structure of the second material structure, and the second portion each of the second material structures is not configured to store information, wherein the region configured to store information of the respective second material structure is directly underneath a portion of a respective first material structure among the first material structures,” as recited in claim 29; and  	a method wherein “the first semiconductor material structures are formed to contact the second semiconductor material structures at contact locations, … wherein the second semiconductor material structures are formed such that the region configured to store information of a respective second semiconductor material structure among the second semiconductor material structures is included in a material of the respective second semiconductor material structure and occupies a portion of the material of the respective second semiconductor material structure and is directly underneath a portion of a respective first semiconductor material structure among the first semiconductor material structures,” as recited in claim 38. 	Claims 22-26 and 30-37 are also allowed for further limiting and depending upon allowed claims 21 and 29.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NDUKA E OJEH/Primary Examiner, Art Unit 2892